Action to recover pecuniary loss sustained by plaintiff by reason of the death of the intestate through the alleged negligence of the defendant in the operation of a trolley ear. The issues were tried and submitted to the jury, which rendered a verdict in favor of the plaintiff. Defendant appeals. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. In our opinion the verdict is against the weight of the evidence. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.